DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-7, 10-11 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 2: Ineligible.

The claim recites a series of acts. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the steps of generating an order message for a first order to buy or sell a tradeable object at an electronic exchange, the order message comprising at least one order field, wherein the first order is a hedge order and corresponds to a trading strategy, wherein the first order is generated in response to detecting a fill of a second order corresponding to the trading strategy; generating an order descriptor data for the first order, inserting the order descriptor into the at least one 
Generating and inserting order descriptor data into at least one order field (for example a paper form with printed fields) to execute a trading strategy under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity, but for the recitation of generic computer components, then it falls within the certain Methods of Organizing Human Activities grouping of abstract ideas. Also, the detecting and analyzing steps are mental processes (that is, “observation, evaluation, judgment, opinion”). Conducting a hedge order is interpreted as an action undertaken to hedge and mitigate against risk and thus falls under a legal and commercial interaction. Accordingly, these limitations fall under the “mental processes” and “certain methods of organizing human activity” groups (Step 2A1-Yes).
. 

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional element of using a computing device to perform the generating an order message, generating order descriptor, inserting the order descriptor data into the order field, sending order descriptor and analyzing the order descriptor steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating and inserting data such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The steps of sending the order message is included in the abstract idea, however, even if considered separately, is nothing more than data gathering and transmission (i.e. not significantly more) see MPEP 2106.05 (d). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform the steps of the method and program product amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Step 2A2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

Claims 4 and 7 recite that the first order and the second order are generated based on a spread trading strategy. This limitation is also part of the abstract idea identified in claim 2, and is similarly rejected under the same rationale as claim 2, supra.

Claim 5 recites that the order descriptor data further defines the spread trading strategy. This limitation is also part of the abstract idea identified in claim 2, and is similarly rejected under the same rationale as claim 2, supra.

supra.

Claim 10 recites that wherein the order descriptor data is accessible by the first application. This limitation is also part of the abstract idea identified in claim 2, and is similarly rejected under the same rationale as claim 2, supra.

Claim 11 recites that wherein the order descriptor data further comprises information identifying a fill associated with the second order. This limitation is also part of the abstract idea identified in claim 2, and is similarly rejected under the same rationale as claim 2, supra.

Claim 14 recites that receiving data related to the first order from the electronic exchange, wherein the received data comprises the order descriptor data. These limitations are also part of the abstract idea identified in claim 2, and the additional element of processor (electronic exchange) is as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 2, supra.

 Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive.
Applicant argues that the Office “has mischaracterized the claimed subject matter and failed to acknowledge that the claimed mechanism for managing messages communicated with 
Examiner respectfully disagrees. Examiner notes that, given the description above without significantly more, managing messages between systems including the data used as part of the communication is still part of an abstract idea. Linking the abstract idea to the electronic trading system (field of use) does not integrate the abstract idea into a practical application. MPEP 2106.05(h). Furthermore, Applicant’s citation of Ex Parte Olson and Ex Parte Smith is not persuasive because the facts of these cases are different. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691